Citation Nr: 1231675	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-28 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a low back disability.

2.  Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the right knee.

3.  Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from August 2002 to July 2008.  His Department of Defense (DD) Form 214 shows that he received the Combat Action Badge for service in Iraq and Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted, in pertinent part, service connection for a low back disability (characterized as lumbar spondylosis with L5 disc bulge and degenerative facet changes) and for patellofemoral pain syndrome of the left and right knees.  The RO assigned initial 10 percent ratings for each of these disabilities effective July 14, 2008; the Veteran contends on appeal that higher initial ratings are warranted.

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  The record also indicates, however, that the Veteran's TDIU claim was denied in an August 2010 rating decision issued during the pendency of this appeal.  The August 2010 rating decision was not appealed and is now final.  Thus, this case is distinguishable from Rice and a TDIU claim is not raised by a review of the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran had VA orthopedic and neurological examinations in January 2010.  The Veteran testified in March 2011 that his service-connected low back and bilateral knee disabilities have worsened significantly since these examinations.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board recognizes that the January 2010 VA examinations were comprehensive in nature and provided detailed findings concerning the nature and severity of these service-connected disabilities at that time.  Nevertheless, given the Veteran's contentions on appeal, and given the length of time which has elapsed since his most recent VA examinations in January 2010, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected low back and bilateral knee disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  It appears that the most recent VA outpatient treatment records currently associated with the claims file are dated only through March 2010.

Accordingly, the case is REMANDED for the following action:
  
1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected low back disability, his service-connected patellofemoral pain syndrome of the left knee, or his service-connected patellofemoral pain syndrome of the right knee in recent years.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies, including range of motion testing (in degrees), should be accomplished.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the service-connected low back disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner also is asked to state whether the service-connected low back disability is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The examiner finally is asked to state whether the service-connected low back disability is manifested by unfavorable ankylosis of the thoracolumbar spine or the entire spine.  

If present, the extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If possible, the examiner also should identify any neurological disorders associated with the Veteran's service-connected low back disability, to include whether there have been any incapacitating episodes (prescribed bed rest and treatment by a physician).  If possible, the examiner finally should provide an opinion concerning the impact of the Veteran's service-connected low back disability on his ability to work.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected patellofemoral pain syndrome of the knees.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies, including range of motion testing (in degrees), should be accomplished for each knee.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in each knee.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the service-connected patellofemoral pain syndrome in the left knee is manifested by x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  The examiner also is asked to state whether the service-connected patellofemoral pain syndrome in the right knee is manifested by x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

If present, the extent of any incoordination, weakened movement and excess fatigability on use should be described by the examiner.  If possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should note if there is clinical evidence of instability in either of the Veteran's knees and whether such instability is slight, moderate, or severe.  If possible, the examiner also should provide an opinion concerning the impact of the Veteran's service-connected bilateral knee disabilities on his ability to work.  A complete rationale must be provided for any opinions expressed.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

